

Schedule “C”


LOCKUP/LEAK-OUT AGREEMENT


THIS LOCKUP AGREEMENT dated as of 3-20-2007 (the "Agreement") is made by and
between Rochester Capital Partners, LP., a California corporation (hereinafter
referred to as the "Company"), and 221 Fund, LLC (hereinafter, referred to
herein as the “Selling Shareholder”).


W I T N E S S E T H:


WHEREAS, pursuant to the terms and conditions of a certain Share Purchase
Agreement by and between SalesRepCentral.Com, Inc., and 221 Fund, LLC., a
Florida limited liability company, dated as of the date hereof among the Selling
Shareholder and the Company (the "Share Purchase Agreement"), the Company has
agreed to issue to the Selling Shareholder one million (1,000,000) shares of
common stock, as more fully described in said Share Purchase Agreement; and


WHEREAS, to induce the Company to execute and deliver the Share Purchase
Agreement, the Selling Shareholder has agreed to (“Lock-up”) not offer for sale,
sell assign, pledge, issue, distribute, grant any option or enter into any
contract for sale of or otherwise dispose of (any such action being hereafter
referred to as a “Transfer”) any shares for a period of six (6) months from the
closing date of the stock purchase agreement. The selling shareholder further
agrees to limit the number of shares the Selling Shareholder can dispose of in
any one (1) month period hereafter (“Leak-out”);


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
hereby agree as follows:


1. The Selling Stockholder agrees that for a period of six (6) months (the
“6-month Lockup Period”) from the closing date of the stock purchase agreement,
the Selling Shareholder will not, without the prior written consent of the then
current Board of Directors of the Company, directly or indirectly, offer for
sale, sell assign, pledge, issue, distribute, grant any option or enter into any
contract for sale of or otherwise dispose of (any such action being hereafter
referred to as a “Transfer”) of any shares owned. The selling stockholder agrees
not to sell (the “12-month Leak-out Period”)more than 1/12 of the common stock
shares of the Company in any one of the twelve (12), one (1) month periods that
hereinafter comprise the 12-month Leak-out Period or any other securities of the
Company.


2. In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of any security
if such transfer would constitute a violation or breach of this Agreement. The
provisions of this Agreement shall be binding on the undersigned and the
assigns, heirs, and personal representatives of the undersigned and shall be for
the benefit of the Company and the Selling Shareholder.


IN WITNESS WHEREOF, this Agreement has been duly executed by the legally
authorized representatives of the undersigned on March 20, 2007.
 
"Company"
SALESREPCENTRAL.COM, INC.




By: /s/ Scott Gallagher     
___________________________, President 




"SELLING SHAREHOLDER"


 
By: /s/ Gary Rasmussen     
Gary Rasmussen/Rochester Capital Partners, LP.